Applicant's election without traverse of the expression of polynucleotide(s) encoding an ent-copalyl pyrophosphate synthase, an ent-kaurene synthase, an ent-kaurene oxidase and a kaurenoic acid 13-hydroxylase as species of additional modification in the reply filed on 1/21/21 is acknowledged.
Claims 4, 5, 8, and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/21/21.
Claims 1 and 2 are objected to because of the following informalities: “to either thereto” should be “thereto”
Claim 7 is objected to because of the following informalities: the recited Markush group includes both Candida krusei and Issatchenkia orientalis which are two names for the same species and thus not separate members of the group.  Appropriate correction is required.
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the Claim 2 does not further limit claim 1 as one cannot overexpress a polypeptide (as required by claim 1) without comprising a polynucleotide encoding the polypeptide and thus claim 2 merely recites a limitation inherently present in the cell of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 1-3, 6, 7, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule." 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
.
Claims 1-3, 6, 7, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a host cell capable of producing a steviol glycoside which overexpress a steviol glycoside transporter having at least 98% identity to , does not reasonably provide enablement for a host capable of producing a steviol glycoside which overexpress any steviol glycoside transporter or a host cell capable of producing a steviol glycoside which overexpress a steviol glycoside transporter having at least 50% identity to SEQ ID NO:35.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 10 is directed to a host capable of producing a steviol glycoside which overexpress any steviol glycoside transporter and claims 1-3, 6 and 7 are directed to a host cell capable of producing a steviol glycoside which overexpress any steviol glycoside transporter having at least 50% identity to SEQ ID NO:35.  The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of steviol glycoside transporters broadly encompassed by the claims.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
 The specification does not support the broad scope of the claims which encompass a host capable of producing a steviol glycoside which overexpress any steviol glycoside transporter or a host cell capable of producing a steviol glycoside which overexpress a steviol glycoside transporter having at least 50% identity to SEQ ID NO:35 because the specification does not establish: (A) regions of the protein structure which may be modified without effecting steviol glycoside transporter 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including host cells capable of producing a steviol glycoside which overexpress a host capable of producing a steviol glycoside which overexpress any steviol glycoside transporter or a host cell capable of producing a steviol glycoside which overexpress a steviol glycoside transporter having at least 50% identity to SEQ ID NO:35  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of steviol glycoside transporters having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon et al. (WO2014/122328).
Simon et al. teach a Saccharomyces cerevisiae host cell capable of producing a steviol glycoside which overexpresses a heterologous polypeptide which mediates steviol glycoside transport (Example 3) wherein the polypeptide of SEQ ID NO:114 is 47.4% identical to SEQ ID NO:35 and thus encompasses by “about 50% identity”.  The recombinant host comprises further recombinant nucleotide sequences encoding ent-copalyl pyrophosphate synthase, kaurene synthase, kaurene oxidase and a kaurenoic acid 13-hydroxylase (Example 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/REBECCA E PROUTY/Primary Examiner, Art Unit 1652